Citation Nr: 1101789	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-30 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of skin cancer, 
to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim.

This case was previously before the Board in May 2010, at which 
time it was remanded to comply with the Veteran's request for a 
Board hearing.  He subsequently provided testimony at a hearing 
before the undersigned Veterans Law Judge in November 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.  Thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All notification and development necessary for the equitable 
disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's skin cancer is 
due to in-service herbicide exposure.

3.  The competent medical and other evidence of record indicates 
the Veteran's skin cancer is due to in-service sun exposure.


CONCLUSIONS OF LAW

Service connection is warranted for the Veteran's skin cancer.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons detailed below, the Board finds that service 
connection is ultimately warranted for the Veteran's skin cancer 
on the basis of in-service sun exposure.  Therefore, no further 
discussion of the VCAA is warranted in this case as any 
deficiency thereof has been rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).




Analysis 

Initially, the Board notes that the treatment records confirm the 
Veteran currently has skin cancer, with diagnoses of actinic 
keratosis, basal cell carcinoma, and squamous cell carcinoma.  
However, his service treatment records contain no entries 
indicative of skin cancer while on active duty.  Further, his 
skin was clinically evaluated as normal on service medical 
examinations, to include his September 1986 retirement 
examination.  He also indicated on a Report of Medical History 
completed concurrent with his retirement examination that he had 
not experienced skin diseases.

In addition, there is no post-service medical evidence indicative 
of skin cancer until years after the Veteran's separation from 
service.  The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

The Veteran has contended, in part, that his skin cancer is due 
to in-service herbicide exposure.  His service records reflect 
that he had active service in the Republic of Vietnam, and, as 
such, he is presumed to have been exposed to herbicides therein.  
See 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered a herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Board also notes that in a December 2006 private medical 
statement, A. B. C., M.D. (hereinafter, "Dr. C") stated, in 
part, that Agent Orange was well known to cause a myriad of skin 
cancer, which the Veteran has had.  Nevertheless, the Board finds 
that the preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's skin 
cancer is due to in-service herbicide exposure.

The record does not reflect that the Veteran has been diagnosed 
with a skin condition, such as chloracne or other acneform 
disease consistent with chloracne, that is presumptively 
associated with herbicide exposure at 38 C.F.R. § 3.309(e).  
Further, it is important to note that the diseases listed at 38 
C.F.R. § 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  The 
NAS conducts studies to "summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
support of military operations in Vietnam during the Vietnam era 
and each disease suspected to be associated with such exposure."  
64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are 
submitted at two-year intervals to reflect the most recent 
findings.  Based on input from the NAS reports, the Congress 
amends the statutory provisions of the Agent Orange Act found at 
38 U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of diseases 
shown to be associated with exposure to herbicides.  
Consequently, the Secretary of VA has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  Moreover, 
the Secretary of VA has specifically determined based upon the 
NAS reports that a presumption for service connection is not 
warranted based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era and skin cancer.  See 59 Fed. Reg. 
341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. 
Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 
Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 
2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 
(June 8, 2010).

In view of the foregoing, the Board gives greater weight to the 
conclusions of the NAS reports regarding the relationship between 
skin cancer and herbicide exposure than the opinion expressed by 
Dr. C on this matter.

The Board notes, however, that the Veteran has also indicated 
that his skin cancer is related to his in-service sun exposure 
during his service in Vietnam.  Consistent with the holding of 
Jandreau, supra, the Veteran, as a lay person, is competent to 
state that he had such exposure, and there is certainly no 
evidence of record to refute this assertion.  Such exposure is 
also consistent with the fact that his service records confirm he 
had active service in the Republic of Vietnam.  He also had 
several years of active service in Japan.

In addition, Dr. C also stated in the December 2006 statement 
that the Veteran had severe sun damage diffusely, and indicated 
that the Veteran had intense exposure during service in the South 
Pacific (which would include Vietnam and Japan).  Dr. C further 
stated that the main problem was on the Veteran's face, which is 
an area that was not covered or protected by clothing.  Based on 
the foregoing, Dr. C opined that it was very likely that Agent 
Orange and the Veteran's South Pacific (i.e., sun) exposure were 
the cause of the skin cancer.  In short, Dr. C opined that the 
skin cancer was due, at least in part, to in-service sun 
exposure.

No competent medical opinion appears to be of record which 
refutes Dr. C's opinion regarding the Veteran's sun exposure.  
Although it does not appear Dr. C reviewed the Veteran's service 
treatment records in conjunction with this opinion, a medical 
opinion may not be discounted solely on the ground that the 
opining physician did not review the Veteran's medical service 
records.  See Gardin v. Shinseki, No. 2009-7120 (Fed. Cir. Jul. 
16, 2010); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  Moreover, the Board has already determined that the 
Veteran is competent to describe that he had sun exposure during 
service, and there is nothing in the record which refutes his 
account of this exposure to include the amount thereof.  
Additionally, as there is evidence indicating the skin cancer is 
due to sun exposure, it appears unlikely that the type of intense 
exposure that purportedly occurred during service did not play 
some role in this etiology.

The Board further observes that, in Alemany v. Brown, 9 Vet. App. 
518 (1996), the Court noted that in light of the benefit of the 
doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  Further, in Gilbert, 
supra, the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In Gilbert the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, or 
by a fair preponderance of the evidence.  Under the benefit of 
the doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that he is entitled to a grant of service connection for 
skin cancer residuals as due to in-service sun exposure.


ORDER

Entitlement to service connection for skin cancer residuals is 
granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


